Citation Nr: 1123009	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to December 1965

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were previously before the Board in December 2009, at which time they were remanded for additional development.  The requested development has been completed.

The issues of entitlement to service connection for a back disability and a left hip disability, to include as secondary to service-connected right ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C has been shown by competent clinical evidence to be causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hepatitis C was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In light of the decision herein granting service connection for the benefit sought on appeal, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless.  Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See 38 C.F.R. § 3.301(d) regarding service connection where disability or death is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m) (2002).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Legal Analysis

The Veteran asserts that service connection is warranted for hepatitis C.   In order to establish service connection on a direct-incurrence basis, the Veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability, and an in-service injury or disease.  With respect to a current disability, post-service treatment records show that the Veteran has been diagnosed with, and treated for, hepatitis C since 2002. 

With respect to an in-service injury or disease, the Veteran's service treatment records fail to show that he was ever diagnosed with hepatitis.  Nevertheless, the Veteran contends that he was exposed to blood (a hepatitis C risk factor) on several occasions following an August 1964 in-service automobile accident where he sustained a right fibula fracture and a right ankle fracture.  According to the Veteran, after the accident he was initially taken to Gaylord Memorial Hospital in Gaylord, Michigan and then transferred to Nautical Air Force Base.  In a September 2005 statement, the Veteran indicated that he, along with other soldiers, were air evacuated to several places in the country looking for available space at various military hospitals.  According to the Veteran, during his flight, he was in very crowded and poor sanitary conditions, he was exposed to the blood of other soldiers on many occasions, and that he and the other soldiers were given many morphine shots.  The Veteran also contends that he could have been exposed to hepatitis during a blood transfusion during his right ankle and leg surgery while at the Portsmouth Naval Hospital.  He also asserts that medical personnel at Portsmouth Naval Hospital could have exposed him to blood following his surgery when he was treated for 90 days for open wounds.  According to the Veteran, the medical workers could have had blood on their hands from other patients, which was transferred to him when they came to treat him. (February 2006 Regional Office Hearing Transcript (T.) at page (pg.) 8.)  

The Board observes that the Veteran's service treatment record corroborate the events he contends led to his in-service blood exposure.  Such records show that the Veteran was involved in an automobile accident in August 1964 where he sustained right ankle and fibula fractures and was taken to Gaylord Hospital in Michigan. Such records also show that the Veteran was later transferred to the U. S. Air Force Hospital, Wurtsmouth Air Force Base, Michigan and was subsequently air evacuated to Portsmouth Naval Hospital where, during his three month stay, he underwent ankle surgery and was treated for a post-operative infection, which caused an open wound, and osteomyelitis.  There was no documentation of a blood transfusion.  Additionally, regarding the Veteran's statements about blood exposure and the crowded and unsanitary conditions he was in while being air evacuated and being treated by multiple medical personnel while at the U. S. Naval Hospital in Portsmouth,VA, the Board finds that the Veteran is credible and competent to make such statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing and witnessing events in service).  Therefore, providing the Veteran with the benefit of the doubt, the Board concedes that the Veteran was exposed to a risk factor of hepatitis C while in active service.

The Board notes that the record reflects that the Veteran has referenced hepatitis C risk factors other than exposure to blood in service.  Specifically, the Board notes that the Veteran reported a history alcohol use and sporadic internasal cocaine use during service.  (February 2006 Regional Office Hearing Transcript (T.) at page (pg.) 10.)  

With respect to the etiology of the Veteran's hepatitis C, in April 2004, a VA examiner opined that the most likely etiology of the Veteran's hepatitis C infection was cocaine use and the blood transfusion by history.  In a June 2006 VA examination report, the examiner, who diagnosed the Veteran with hepatitis C, stated that:

With regard to literature supportive of transmission relevant to this veteran, there is literature supportive of snorting cocaine can cause hepatitis C.  Journal JMED Viral 2003, volume 70, page 387-390, 4% incident.  There is also evidence of transmission of hepatitis C virus by saliva oral disease 2005 volume 11, page 230.  Detection of hepatitis C virus in nasal secretions, with intranasal drug use in Ann. Clinic Microbiology Anti-microbe 2004, volume 7, page 6.  Also potential hidden source of hepatitis C infection among noninjecting drug users Journal of Psychiatric Drugs 2003, volume 35, page 455.  However, there is also ample literature supportive of exposure to hepatitis C through medical personnel with casual contact Med Arh 2003, volume 57, page 157.  Potential exposure to hepatitis C virus through accidental blood contact in interventional radiology, Journal of Vascular Interventional Radiology 2003, volume 14, page 173.  Transmission of hepatitis C virus in Asia, Journal of Gastroenterology and Hepatology 2000, volume 15, supplement page E91-96.  

The examiner further stated that:

Obvious routes of transmission accounted for only 30-60% of hepatitis C positive cases.  Thus, the history of this Veteran is equivocal as to exposure modality for hepatitis...The timing of the problem somewhat supports the intranasal cocaine but it is not to be taken in an overwhelming case in favor of nonservice connectedness of his problem.

In June 2006, another VA examiner opined that it was as likely as not that the Veteran's hepatitis C infection was related to cocaine use.  The examiner also indicated that the Veteran's 1964 blood transfusion could have also been a source of hepatitis, but there was no documentation of the blood transfusion in the Veteran's service treatment records.  He further stated:

It is my opinion that the Veteran's hepatitis C is not likely related to his exposure to other personnel with wounds during his active service, nor is it related to multiple injections and shots during the medical management in 1964.

However, a January 2008 VA hematology treatment record shows that the Veteran's treating physician stated that the Veteran was:

... likely infected with the hepatitis C when he suffered multiple open wounds during his service time which required a prolonged hospitalization and multiple interactions with other health care workers during an era where universal precautions were not routinely observed.

The Board notes that to the extent that VA examiner suggests that the Veteran's hepatitis C is due to drug use, 38 U.S.C.A. § 1110 states that "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. § 3.1(n), 3.301.  Thus, for claims filed after October 31, 1990, direct service connection for disability that is a result of the claimant's own use of drugs, not the result of service-connected disability, is precluded for purposes of VA compensation benefits.  See 38 C.F.R. § 3.301(a).  

The Board finds that the VA opinions as to the etiology of the Veteran's hepatitis C to be highly competent and probative.  Notwithstanding the fact that the Veteran has a history of hepatitis C risk factors of sporadic intranasal use of cocaine and alcohol use, the fact still remains that the Veteran was exposed to a risk factor (blood exposure) for hepatitis C during his hospitalization at Portsmouth Naval Hospital during his active service.  The Board acknowledges that in June 2006, a VA examiner opined that the Veteran's hepatitis C was not likely related to his exposure to other personnel with wounds during his active service or to multiple injections and shots during the medical management.  However, in January 2008, the Veteran's treating physician opined that the Veteran was likely exposed to hepatitis during his hospitalization at the Portsmouth Naval hospital by health care workers because universal precautions were not routinely observed during that era.

In summary, the evidence of record shows an in-service hepatitis C risk factor, an  April 2004 statement in which a VA examiner indicated that there was ample literature supportive of exposure to hepatitis C through medical personnel with causal contact, and a  January 2008 statement from the Veteran's treating physician indicating that hepatitis C  was likely transmitted by health care workers during his in-service hospitalization.  Such relationship has not been definitively excluded by competent clinical evidence of record.  As such, the Board finds that the evidence of record is in equipoise as to the issue on appeal.  With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports service connection for hepatitis C.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

In its December 2009 remand, the Board directed that the Veteran be provided VA examination for opinions as to whether it is at least as likely as not that the Veteran's back and left hip disabilities are related to service or service-connected disability, and to determine to whether it is at least as likely as not that the Veteran's service-connected disabilities, in combination, render him unable to engage in substantially gainful employment consistent with his education and occupational experience.  The Board specifically stated that Veteran's age should not be considered in rendering the opinion with regard to the TDIU issue.  

The record shows that in response to the Board's directives, a VA examiner provided the requested opinions in a February 2010 examination report.  However, with respect to the Veteran's back and left hip claims, the Board, in reviewing the examination report, observes that the examiner failed to provide a rationale for his opinions as to the etiology of the Veteran's back and left hip disabilities.  Therefore, the Board finds that such opinions are inadequate and that a new VA examination is warranted.

With respect to the Veteran's TDIU claim, the Board observes that the examiner only referenced the Veteran's service-connected ankle and knee disabilities.  At no point did he reference or discuss the Veteran's other service-connected disabilities (i.e. right knee scar, scars of the face and neck, and a left elbow disability).  The examiner also considered the Veteran's age in the rationale that he provided.  Therefore, the Board finds that such opinion is inadequate and that a new opinion is necessary.

Consequently, given the foregoing, the Board finds that compliance with the December 2009 remand has not been fully accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Id.  As such, the Board finds that these matters are not ready for appellate review and must be remanded for new VA examinations and opinions. 

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran has submitted VA outpatient treatment records dated in April 2007 and January 2008.  However, there is no evidence that the RO has associated any other VA treatment records with the Veteran's claims file.  Therefore, the Board finds that records of ongoing VA treatment should be located and placed in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his back, left hip, right ankle, left elbow, and hepatitis C disabilities, and scars of the face, neck and right knee.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.  All outstanding VA treatment records should be associated with the Veteran's claims file.

2.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current back and/or left hip disabilities.  The examiner should specifically identify all back and left hip conditions found.  The examiner should then be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has back and/or left hip disabilities that are related to any incident of service.  The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a back and/or left hip disability that is proximately caused or aggravated by his service-connected right ankle disability.  

All necessary tests should be performed.  The rationale for all opinions expressed should be set forth.  The claims file, and a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should indicate in the examination report that the claims file was reviewed.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a back disability and a left hip disability, to include as secondary to service-connected right ankle disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case and provide them with an opportunity to respond.  Thereafter, the issues should be returned to the Board for further appellate consideration, as appropriate.

4.  Forward the Veteran's claims folder to the appropriate clinician for a clinical opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in combination, render him unable to engage in substantially gainful employment consistent with his education and occupational experience.  The Veteran's age should not be considered in rendering the opinion.  The examiner should provide a complete rationale for the opinion expressed.  The opinion should reflect that all service-connected disabilities were considered (to include service-connected right ankle, left elbow and hepatitis C disabilities, as well as scars of the right knee, face and neck).

All necessary tests should be performed.  The claims file, and a copy of this Remand, should be made available to the examiner in conjunction with the examination.  The examiner should provide a complete rationale for the opinion expressed.

4.  Thereafter, readjudicate the issue on appeal of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and provide them with an opportunity to respond.  Thereafter, the issue should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


